Citation Nr: 0307369	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  00-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1965 
to September 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Hartford, Connecticut, Regional Office (RO).  In 
a January 1999 decision, the Board granted service connection 
for PTSD.  A June 1999 rating decision by the RO implemented 
the Board's decision and assigned a 50 percent rating, 
effective August 22, 1995, which was the date of receipt of 
the appellant's claim for service connection for PTSD.  
Following the appellant's appeal of the assigned 50 percent 
rating, the RO, in a January 2002 rating decision, awarded a 
70 percent rating for the PTSD, effective November 16, 2001.  

In January 2003, the appellant was notified that because the 
rating criteria for evaluating mental disorders were changed 
after he initiated his claim, the Board was required, under 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to review the 
claim under both sets of criteria in order to accord him 
evaluation under the set of criteria that is more favorable 
to him.  A copy of the old rating criteria was enclosed with 
the notification letter.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed by the RO.  

2.  Prior to November 16, 2001, the appellant's PTSD was 
manifested by severe social and industrial impairment.  

3.  Currently, the appellant's PTSD is manifested by no more 
than severe social and industrial impairment, without such 
symptoms as gross impairment in thought 


processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name, so as to result in total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD from August 
22, 1995, through November 15, 2001, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1995).  

2.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the December 1999 
statement of the case, the January 2002 rating decision, and 
the January 2002 supplemental statement of the case of the 
evidence necessary to substantiate his claim for an increased 
rating for his PTSD, and of the applicable laws and 
regulations.  The January 2002 supplemental statement of the 
case cited the VCAA regulations and specified what evidence 
the appellant needed to submit to substantiate his claim and 
what evidence VA would obtain.  In July 2002, the RO sent the 
appellant notification about the VCAA, which informed him of 
what evidence was necessary from him in order for VA to grant 
his claim informing him as to what evidence was necessary 
from him in order for VA to grant his claim.  It informed him 
that it would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  Additionally, the January 2003 notification to the 
appellant by the Board regarding its obligations under Karnas 
informed him of the criteria in effect prior to November 7, 
1996, that had to be met in order for him to be awarded a 
higher rating for his PTSD.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim(s).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with VA psychiatric examinations in 
June 1996, June 1999, and November 2001.  The appellant has 
not identified any additional records that may still be 
outstanding.  The Board notes that the appellant presented 
testimony regarding his original claim of entitlement to 
service connection for PTSD at a July 1997 Regional Office 
hearing, and, after disagreeing with the original rating 
assigned by the RO, at a August 2002 Travel Board hearing 
before the undersigned Veterans Law Judge.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Evidence

At a June 1996 VA psychiatric examination, the appellant 
stated that he had been a violent and depressed man since 
service, which prevented him from holding a job for very 
long, as evidenced by the approximately 250 jobs he had had 
following his separation from military service.  He stated 
that he had lived with his wife for thirty-two years and had 
married her approximately seven years ago.  He reported that 
she had been diagnosed three years before with recurrent 
ovarian cancer.  He described nightly nightmares, which 
resulted in violent trashing about that prevented him from 
sleeping with his wife and caused him to wake up in a cold 
sweat, and flashbacks during the day, which were brought on 
by the sounds of jets, the smell of diesel fuel, or the sound 
of helicopters, and caused recurrent and intrusive thoughts 
of Vietnam and the traumas he experienced there.  He stated 
that war movies and documentaries precipitated profound 
depression, while rainy weather made him extremely 
uncomfortable.  He described having a violent temper and 
reported a nervous breakdown in 1982, which was manifested by 
violence.  

On mental status evaluation at the June 1996 examination, the 
appellant presented a clean appearance and was alert, 
cooperative, and communicative.  He was described as 
obviously an angry person.  He was oriented to time, place, 
and person, and made progressively better contact as he began 
to feel more comfortable with the interviewer.  He became 
agitated, hesitant in his verbal productions, and weepy when 
recounting battle trauma.  He was able to abstract proverbs, 
abstract similarities from examples, and subtract serial 7s.  
His sensorium was clear, and his memory was intact.  He was 
considered to be significantly depressed, but was not 
suicidal or homicidal, nor troubled by hallucinations or 
delusions.  Judgment and insight were considered to be within 
normal limits.  The diagnosis was PTSD, and Global Assessment 
of Functioning (GAF) was 40.  The examiner stated that he 
felt that the appellant was severely compromised, having 
isolated and withdrawn from society in general, due to his 
PTSD and depression.  

At his July 1997 Regional Office hearing, the appellant 
testified about his problems involving irritability and anger 
management, and his feelings that everyone was against him 
and threatened him.  He reported that since service he had 
worked at approximately 200 temporary jobs, which always 
ended prematurely as a result of his getting into 
confrontations.  

The appellant underwent a VA psychiatric examination in June 
1999, at which time he gave a history of a psychiatric 
hospitalization during outpatient treatment when he had 
impulsively ingested about 50 Trazodone pills in an apparent 
suicide attempt.  He indicated that he worked full time for a 
temporary agency that supplied manpower for various 
construction and related jobs.  He described his work, which 
had lasted for a year, paid him $9.00 an hour, and included 
such tasks as cleaning and painting, as being "the lowest on 
the totem pole."  He reported that he had had some 
difficulties at work due to missing about ten days in the 
last six months because of "stress." He indicated that he 
had a chronically short temper and reported that his boss had 
confronted him about being "rude."  He stated that he had 
few interests, hobbies, or social contacts, and that when not 
working he watched TV for several hours a day, read 
magazines, went to the beach, and did some housework.  He 
indicated that his wife was his main social contact and that 
she was undergoing her third round of chemotherapy.  He 
stated that he had no other friends and did not have contact 
with any relatives.  His complaints included the following: 
nightmares of being in a concentration camp, which he related 
to his having seen Vietnamese concentration camps; being 
reminded of his airplane work in Vietnam by the smell of 
diesel fuel;. feelings of irritability around others, which 
made him want be alone; an inability to sleep more than four 
or five hours per night and frequently awakening in a cold 
sweat; being easily infuriated by loud sounds, including cars 
backfiring; occasional depression, which his wife estimated 
as being about half of the time; and a poor appetite.  He 
reported that he and his wife slept in separate rooms as a 
result of his flailing around at night.  He also indicated 
that he was using marijuana and drinking, and stated that he 
had become drunk three and a half weeks before and threatened 
to throw his wife down the stairs, which had caused her to 
spend two days with her sister out of fear of him.  The 
examiner reported that the appellant did not believe he had a 
substance abuse problem and felt there was little difference 
between using those drugs to relieve his symptoms and the 
medications he would be prescribed if he were in psychiatric 
treatment.  

Mental status examination in June 1999 revealed that the 
appellant had normal speech, a depressed mood, and that a 
full affect that was appropriate to content.  He was not 
particularly "psychomotorically" slowed or agitated and was 
cooperative and generally pleasant throughout the interview, 
while maintaining good eye contact.  He tended to dwell on 
feeling put upon, feeling angry, and feeling dysphoric.  His 
thought processes were coherent and goal directed, without 
psychotic features.  He described thinking that he heard 
whispering but never hearing distinct voices.  He denied 
visual hallucinations, ideas of reference, or delusions.  He 
described chronic suicidal ideation, stating that "I'm 
always planning" around suicide, but then said, "I would 
not say anything to you about it."  He later said that he 
had no intention of harming himself because he needed to help 
his wife.  He denied any homicidal ideation but reported 
chronic rage towards a neighbor who he felt was shining a 
light into his house.  It was noted that the appellant 
reported that he had purchased a house within the last year 
for which he had a mortgage.  The appellant was considered 
capable of managing his benefit payments in his own best 
interests.  The examiner opined that the diagnosis of PTSD, 
although largely a historical diagnosis based on the fact the 
diagnosis provided the appellant by the medical personnel at 
Newington who had observed him over about one and a half 
years, was consistent with the appellant's description of 
flashbacks, nightmares, irritability, easy startling, poor 
sleep, and diminished social contact.  The examiner stated 
that the appellant's current GAF of 50 represented the best 
it had been in the last year, and that it was really 
impossible to provide a GAF score for the PTSD alone, 
although, if the appellant was to be believed, his PTSD 
symptoms accounted for much of his functional impairment.  

VA outpatient records dated from August 2000 to August 2001 
showed that the appellant was alert and well oriented, 
adequately groomed, and goal directed, with an euthymic mood 
and grossly intact cognitive functions.  He denied psychotic 
symptoms or signs and had no suicidal or homicidal ideations.  
In July 2001, his affect was anxious and his GAF was 55, 
while in August 2001 his affect was considered brighter and 
his GAF was 60.  The August 2001 record noted that the 
appellant reported high benefit from Zoloft, in that he felt 
calmer and "more normal than he had in years," he actually 
felt "happy at times," his sleep and concentration had both 
improved although his appetite continued to be only fair, and 
he had not experienced any panic episodes in the last one 
month.  

The appellant's most recent VA psychiatric examination was 
performed in November 2001.  He reported that he had 
discontinued the Zoloft some time before due to side effects 
(sore throat) which he believed was due to the medications 
and which had subsided since he stopped the medications.  The 
examiner indicated that he felt that the appellant's 
description of events revealed a worsening of his symptoms, 
because he reported significant symptoms of PTSD across all 
three symptom clusters, including both psychological and 
physical distress ('the shakes') reminders of his trauma, and 
violent dreams.  The appellant described significant arousal 
symptoms, including chronic irritability and tension which 
was evident throughout the interview.  The examiner noted 
that the appellant's date of examination had been rescheduled 
on two occasions due to clinic scheduling problems, and that 
when the appellant had been notified of another possible 
change in his appointment, he had become irate and hostile by 
telephone, stating that he would call senators and 
congressman, etc., which supported the view that he was 
indeed irritable and would act aggressively in an impulsive 
fashion.  He reported chronic, significant sleep disturbance, 
including "flailing" at night, which had necessitated him 
and his wife sleeping separately, and sleeping on the couch 
in his clothes so as to be alert and ready, because he would 
hear things before the dog did.  He described significant 
avoidant symptoms, including generalized social avoidance, 
and he noted that he was afraid to leave his home and was 
fearful of going to work, though he had continued to do so.  
He indicated that he had avoided flying in an airplane since 
his time in the service due to his traumatic experiences 
while flying (been shot at, etc.).  

The veteran stated that he completely avoided movies, 
discussions, or other reminders of the military, and that he 
experienced significant depressive symptoms, including 
anhedonia, poor motivation, and self-loathing ("I hate 
myself").  The appellant's history of significant problems 
with alcohol and marijuana use was noted, which he minimized 
in stating that he drank approximately once every one to 
three weeks, although, at times, he would drink very heavily 
(10 to 15 beers at a time) and he would act impulsively while 
drinking, and that his marijuana use had decreased 
significantly, due largely to financial constraints, as well 
as fear of going places to buy it.  He described the 
relationship with his wife, with whom he had been together 
for twenty-three years, as "okay," in that they got along 
fairly well and spent much time together.  No other peaceful 
relationships were referenced by the appellant.  It was noted 
that his previous work history at a temp agency full time, 
doing building maintenance at the Red Cross, had lasted 
approximately one year and had ended because he was "forced 
to quit" after some significant conflict episode with other 
people.  Since then he had been employed full-time for the 
past year cleaning bus shelters.  But he reported significant 
difficulties on that job, such as having been accosted by 
others and involvement in significant conflicts, including 
one recently in which he felt the need to defend himself with 
a steam cleaner, which was subsequently taken away from him.  
He reported that he was terrified to go to work each day.  
The examiner stated that based on the appellant's description 
it sounded as though his current job was in jeopardy.  
However, the appellant felt that he could not quit because he 
needed the pay.  His descriptions of his previous work 
experience at the temp agency and his current job were 
considered consistent with his history of having had "150 
jobs" and never being able to hold on to any due to paranoid 
feelings and conflicts with others.  It was noted that the 
appellant had not been hospitalized since his last exam.  

On mental status examination in November 2001, the appellant 
presented an extremely tense and dysphoric affect throughout 
much of the interview, and at times he became quite angry and 
bitter, though not directing the anger and bitterness at the 
examiner.  The appellant described his mood as depressed.  
His thoughts were logical and organized, with no evidence of 
thought disorder.  He described chronic suicidal ideation- 
"the thought never leaves my mind," but he denied any 
intent at the present time due primarily to feeling a 
commitment to his wife.  He reported significant difficulties 
with concentration and memory, which were evident during the 
interview, as evidenced on at least one occasion when he 
completely lost his train of thought and could not stay 
focused on the topic at hand.  Insight and judgment were 
poor.  The diagnosis was PTSD, with a depressive disorder not 
otherwise specified.  Current GAF of 50 was considered the 
highest during the past year.  The examiner opined that the 
appellant's condition appeared to have remained chronic, 
although with some episodic improvement, particularly in 
response to medication that, unfortunately, had had to be 
discontinued.  The examiner noted that while the appellant 
had not availed himself of further treatment, he had stated 
he would like to do so, and planned to do so.  It was the 
examiner's belief that the appellant's symptoms had caused 
significant impairment in social and vocational function, and 
that, although he remained currently employed, given his 
history, it appeared more likely than not that his current 
job was in jeopardy due to his emotional difficulties.  He 
was considered competent to handle his finances.  

At his August 2002 Travel Board hearing, the appellant 
testified that he had a full time job (forty hours a week) 
that involved driving around and cleaning the sheltered areas 
at bus stops.  He stated that he was paid $868 every two 
weeks, but really only checked on his job sites once or twice 
a week because he was afraid to go to his job most of the 
time.  He indicated that he would not get out of his company 
van to do his job alone; rather he would wait until he could 
get someone to go with him.  Therefore, he would work about 
ten hours a week but get paid for forty hours.  He indicated 
a suicide attempt six years before.  He testified that he and 
his spouse had been married for 24 years and that he wanted 
to stay home and care for her because she had cancer.  He 
described a regular day as taking his wife shopping, then 
returning home to watch television.  He also reported that he 
had one friend, whom he saw once a week, that he had a dog, 
and that he played cards.  

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Because the appellant's claim of entitlement to a higher 
rating for his PTSD is a continuation of his original claim 
for service connection for the PTSD that was initiated before 
the rating criteria for evaluating mental disorders were 
changed on November 7, 1996, the Board will review the claim 
for an increased rating under both sets of criteria in order 
to accord him evaluation under the set of criteria that is 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the general rating formula for mental disorders that 
was effective prior to November 7, 1996, a 100 percent 
evaluation is assigned for PTSD when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, prior to November 7, 1996.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when PTSD results in total occupational and social 
impairment, as evidenced by such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment that includes deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood, which are manifested by such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity that is due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings."  See Fenderson v. West, 12 Vet App 119, 126 (1999) 
(citing 38 C.F.R. §§ 3.400, 3.500).  

A.  Entitlement to a rating greater than 50 percent prior to 
November 16, 2001

The clinical findings from the June 1996, June 1999, and 
November 2001 VA psychiatric examinations are basically 
similar, in that they demonstrate on each occasion that the 
appellant's PTSD produced severe social and industrial 
impairment.  The record reflects that he has always had a 
hard time maintaining employment on a long term basis, and 
that he has not been able to maintain an effective or 
favorable relationship with anyone other than his wife and 
one other veteran.  His GAF was 40 at the June 1996 
examination, while GAF's of 50 at the June 1999 and November 
2001 examinations were the highest during each of the years 
preceding those examinations; each of those GAFs indicate 
serious social and occupational impairment.  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-IV).  
Therefore, because the appellant's PTSD symptomatology from 
the date of his claim to the November 2001 VA psychiatric 
examination more nearly approximates a 70 percent rating 
under the old criteria, the Board finds that a 70 percent 
rating, rather than the 50 percent rating, is warranted from 
August 22, 1995, to November 15, 2001.  

However, the evidence prior to November 16, 2001, does not 
show that the appellant's PTSD was manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
experienced virtual isolation in the community, or was unable 
to obtain or retain employment, so as to warrant a 100 
percent rating under the old criteria for evaluating PTSD.  
He was well oriented, had a longstanding relationship with 
his wife, worked and purchased a house.  The evidence does 
not demonstrate such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name, so as to result in total occupational and social 
impairment that would warrant a 100 percent rating under the 
new criteria for evaluating PTSD.  Hence, a rating greater 
than 70 percent is not warranted for the appellant's PTSD 
between August 22, 1995, and November 15, 2001.  

B.  Entitlement to a rating greater than 70 percent from 
November 16, 2001

The evidence presented in this case indicates that the 
appellant has been employed in a full time job that pays him 
$15/hr, or approximately $22,500 a year, for over two years, 
although, by his account, he actually only works about ten of 
the forty hours for which he is paid each week.  The evidence 
does not show that the appellant experiences gross 
repudiation of reality, profound retreat from mature 
behavior, or virtual isolation in the community.  While the 
August 2001 VA outpatient record indicates that he improved 
significantly after taking Zoloft, he had regressed by the 
time of the November 2001 VA psychiatric examination, owing 
to his having to discontinue the medication because of side 
effects.  However, the clinical findings do not demonstrate 
that he experiences gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name so 
as to result in total social and occupational impairment.  

Notwithstanding the appellant's long history of having to 
find new employment frequently since leaving military service 
in 1969, the evidence shows that his current full time 
employment has lasted more than two years and that he does 
not exhibit symptoms that more nearly approximate either the 
old or the new criteria for a 100 percent rating.  Thus, the 
Board finds that his symptomatology warrants no more that a 
70 percent rating under either set of criteria.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for a rating greater that 
70 percent for his PTSD at any time since he filed his claim 
for service connection for PTSD.  He has also offered his own 
rather general arguments to the effect that he believes that 
his PTSD meets the criteria for a 100 percent rating.  It is 
noted that the appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his PTSD warrants a rating greater than 70 percent at any 
time.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As a result of this decision, the 70 percent rating for the 
appellant's PTSD becomes effective from the date of claim.  
Because the appellant's appeal for a higher rating is from 
the June 1999 rating decision that implemented the Board's 
January 1999 decision granting service connection and 
assigned the initial rating of 50 percent, the Board must 
consider staged ratings under Fenderson.  As noted above, the 
Board has determined that at no point in time has the 
evidence either demonstrated that the PTSD has rendered the 
appellant unemployable or been manifested by such 
symptomatology so as to permit the assignment of a 100 
percent rating under either the old or the new criteria for 
evaluating PTSD.  Therefore, the Board finds that staged 
ratings are not warranted.  

ORDER

A 70 percent rating is granted for the appellant's PTSD for 
the period from August 22, 1995, through November 15, 2001, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  

A rating greater than 70 percent for PTSD is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

